Citation Nr: 9911477	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-11 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1957 to 
October 1960.

This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 


REMAND

The veteran claims that his sensorineural hearing loss is 
related to his military service as an airplane mechanic.  In 
this regard, David W. White, M.D., reported in February 
1999, that the veteran's noise exposure history was 
significant for the period during which he served in the Air 
Force and worked around jets.  No other history of 
significant noise exposure was noted, although Dr. White did 
record that the appellant worked around trucks for 10 years.  
In light of Dr. White's statements, and the fact that a 
cause of sensorineural hearing loss is noise exposure, the 
Board finds that this claim is well grounded.  

Unfortunately, however, the veteran has yet to be afforded a 
VA audiology examination.  Accordingly, further development 
is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA audiology examination to 
determine the nature and etiology of any 
current hearing loss.  All appropriate 
tests are to be conducted.  Following 
the examination the examiner must offer 
an opinion whether it is at least as 
likely as not that any diagnosed hearing 
loss is related to the appellant's 
military service as an aircraft mechanic 
between February 1957 and October 1960.  
A complete rationale for any and all 
opinions must be expressed.  The 
examination reports must be typed.

2.  After the foregoing development 
requested has been completed, the RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

The RO should then readjudicate the claim of entitlement to 
service connection for hearing loss.  If the decision remain 
unfavorable to the veteran, he and his representative are to 
be provided with a supplemental statement of the case and 
afforded the appropriate period of time in which to respond.  
Thereafter, in accordance with current appellate procedures, 
the claims file, to include the requested additional 
evidence, is to be returned to the Board for further 
appellate consideration.  No action is required on the part 
of the veteran until he is further notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Veterans Appeals.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


